Exhibit 10.1

 

[Execution Form ]

 

PRECISION CASTPARTS CORP.

4650 S.W. Macadam Avenue

Portland, Oregon 97201-4254

 

 

AMENDMENT NO. 3

To

Amended and Restated Note Purchase

Agreement, dated as of December 9, 2003, as amended by

Amendment No. 1 dated as of November 25, 2005 and

Amendment No. 2 dated as of December 15, 2005

 

 

As of January 31, 2006

 

To Each Noteholder Identified

on the Signature Pages Hereof:

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Note Purchase Agreement,
dated as of December 9, 2003, as heretofore amended by Amendment No. 1 thereto
dated as of November 25, 2005 and Amendment No. 2 thereto dated as of
December 15, 2005, (as so amended, the “Amended Note Agreement”; such Amendment
No. 1 and Amendment No. 2 being referred to herein as the “Prior Amendments”),
by and between Precision Castparts Corp., an Oregon corporation (the “Company”),
and the several institutional holders of the SPS Notes referred to below, which,
in connection with the Merger referred to therein, provided for (i) the
assumption by the Company of the obligations of SPS Technologies, Inc., a
Pennsylvania corporation (“SPS”), under and in respect of the SPS Note
Agreements and the SPS Notes referred to below, in each case as amended and
restated pursuant to the Amended Note Agreement; (ii) the amendment and
restatement as provided therein of:

 

(a)                                  the Note Purchase Agreement, dated as of
June 17, 1996 (as theretofore amended, the “1996 SPS Note Agreement”), by and
between SPS , and the institutional investors identified therein, pursuant to
which SPS had theretofore issued and sold, and such institutional investors had
purchased, SPS’s 7.88% Series A Senior Notes due 2011 (the “1996 Series A
Notes”) and its 7.70% Series B Senior Notes due 2011 (the “1996 Series B
Notes”);

 

(b)                                 the Note Purchase Agreement, dated as of
August 4, 1999 (as theretofore amended, the “1999 SPS Note Agreement”), by and
between SPS and the institutional investors identified therein, pursuant to
which SPS had theretofore issued and sold, and such institutional investors had
purchased, SPS’s 7.85% Series A Senior Notes due 2014 (the “1999 Series A
Notes”) and its 7.75% Series B Senior Notes due 2009 (the “1999 Series B
Notes”); and

 

--------------------------------------------------------------------------------


 

(c)                                  the Note Purchase Agreement, dated as of
February 25, 2000 (as theretofore amended, the (“2000 SPS Note Agreement”, and,
together with the 1996 SPS Note Agreement and the 1999 SPS Note Agreement, the
“SPS Note Agreements”), by and between SPS and the institutional investors
identified therein, pursuant to which SPS had theretofore issued and sold, and
such institutional investors had purchased, SPS’s 8.37% Senior Notes due 2010
(the “2000 Notes”, and, together with the 1996 Series A Notes, the 1996 Series B
Notes, the 1999 Series A Notes and the 1999 Series B Notes, the “SPS Notes”);

 

(iii) the amendment and restatement as provided therein of the SPS Notes of each
series (as so amended and restated, the several series of SPS Notes are herein
referred to, individually, as the “Amended 1996 Series A Notes,” the “Amended
1996 Series B Notes,” the “Amended 1999 Series A Notes,” the Amended 1999
Series B Notes,” and the “Amended 2000 Notes,” respectively, and, collectively,
as the “Amended Notes”);  and (iv) the delivery to each holder of an SPS Note of
any series of an Amended Note of the corresponding series and in a principal
amount equal to the then unpaid outstanding principal balance of such SPS Note.

 

Capitalized terms used and not otherwise defined in this instrument (this
“Amendment”) shall have the respective meanings ascribed thereto in the Amended
Note Agreement.  References herein to a “Series” of Amended Notes are intended
as references to the Amended 1996 Series A Notes, the Amended 1996 Series B
Notes, the Amended 1999 Series A Notes, the Amended 1999 Series B Notes or the
Amended 2000 Notes.   On the date hereof the Amended Notes of each Series are
held by the institutions (each a “Noteholder”) indicated as the holders thereof
on the signature pages hereof.

 

For the reasons stated in the Form 12b-25 Notification of Late Filing dated
November 15, 2005 (the “Notification of Late Filing”) which the Company has
filed with the Securities and Exchange Commission, the Company was unable to
deliver to Noteholders the quarterly financial statements for and in respect of
its fiscal quarter ended October 2, 2005 within the period originally specified
for such delivery (before giving effect to the Prior Amendments) in
Section 10.1(a) of the Amended Note Agreement .  The Company now anticipates
that it will not be able to deliver such financial statements, or its quarterly
financial statements for its fiscal quarter ended January 1, 2006, within the
extended period specified for such delivery in said Section 10.1(a) as the same
was most recently amended pursuant to the Prior Amendments or within the period
specified for such delivery to the indenture trustee under the Public
Indenture.  Accordingly, the Company is desirous of:

 

(i)                                     amending such Section 10.1(a) as
hereinafter provided in order to change the date by which it shall be required
pursuant thereto to deliver to each Noteholder that is an Institutional Investor
the Company’s quarterly financial statements for and in respect of such fiscal
quarters;  and

 

(ii)                                  obtaining a waiver by the Noteholders, as
and to the extent hereinafter provided, of any Default or Event of Default
arising under Section 14(f) of the Amended Note Agreement by reason of the
Company’s failure to deliver such quarterly financial statements for such fiscal
quarters until such time as an “Event of Default” (as defined in the Public
Indenture) shall occur as a result of such failure;

 

2

--------------------------------------------------------------------------------


 

and the Company has requested that each Noteholder agree to such amendment and
such waiver.

 

The further provisions of this Amendment set forth the Company’s understanding
of its agreement with the respective Noteholders holding each Series of Notes
concerning such requested amendment and waiver.

 


1.                                      AMENDMENT OF THE AMENDED NOTE
AGREEMENT.  SECTION 10.1(A) OF THE AMENDED NOTE AGREEMENT SHALL BE AMENDED AND
RESTATED TO BE AND TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(a)                        Quarterly Statements – as soon as available, but in
any event (i) not later than March 31, 2006 in the case of each of the fiscal
quarters of the Company ending October 2, 2005 and January 1, 2006, and
(ii) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (other than such fiscal quarters ending
October 2, 2005 and January 1, 2006), a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Company’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and”.

 


2.                                      WAIVER.  EACH NOTEHOLDER BY ITS
EXECUTION AND DELIVERY OF THIS AMENDMENT,  HEREBY WAIVES ANY DEFAULT OR EVENT OF
DEFAULT PURSUANT TO SECTION 14(F) OF THE AMENDED NOTE AGREEMENT HAVING OCCURRED
OR TO OCCUR AS A RESULT OF THE COMPANY’S BREACH OF SECTION 704 OF THE PUBLIC
INDENTURE BY FAILING TO DELIVER THE FINANCIAL STATEMENTS FOR EACH OF THE FISCAL
QUARTERS OF THE COMPANY ENDED OCTOBER 2, 2005 AND JANUARY 1, 2006, AS REQUIRED
THEREIN, UNTIL SUCH TIME AS AN “EVENT OF DEFAULT” (AS DEFINED IN THE PUBLIC
INDENTURE) UNDER THE PUBLIC INDENTURE SHALL HAVE OCCURRED AS A RESULT OF THE
COMPANY ‘S FAILURE TO COMPLY WITH SUCH SECTION 704 THEREOF.


 


3.                                      REPRESENTATIONS AND WARRANTIES.  IN
CONNECTION WITH THE AMENDMENTS AND WAIVERS PROVIDED FOR HEREIN, THE COMPANY
REPRESENTS AND WARRANTS TO AND FOR THE BENEFIT OF THE NOTEHOLDERS HOLDING EACH
SERIES OF AMENDED NOTES AS FOLLOWS:


 


3.1                                 THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SET FORTH IN SECTION 8 OF THE AMENDED NOTE AGREEMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE DATE HEREOF EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE AND EXCEPT
TO THE EXTENT OF CHANGES CAUSED BY OR CONSISTING OF EVENTS, CIRCUMSTANCES OR
TRANSACTIONS WHICH ARE EITHER NOT MATERIAL OR HAVE BEEN DISCLOSED BY THE COMPANY
IN ONE OR MORE PERIODIC REPORTS REQUIRED OR PERMITTED TO BE MADE BY IT PURSUANT
TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT.


 


3.2                                 AS OF THE DATE HEREOF, AND AFTER GIVING
EFFECT TO THIS AMENDMENT AND THE AMENDMENT OF THE AMENDED NOTE AGREEMENT
PROVIDED FOR IN SECTION 1 HEREOF AND THE WAIVER PROVIDED FOR IN SECTION 2
HEREOF, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER AND
WITHIN THE MEANING OF THE AMENDED NOTE AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


3.3                                 NOT LATER THAN THE EFFECTIVENESS OF THE
AMENDMENT OF SECTION 10.1(A) OF THE AMENDED NOTE AGREEMENT PROVIDED FOR IN
SECTION 1 OF THIS AMENDMENT AND THE WAIVER UNDER SECTION 14(F) OF THE AMENDED
NOTE AGREEMENT PROVIDED FOR IN SECTION 2 HEREOF, AN AMENDMENT AND WAIVER SHALL
HAVE BECOME EFFECTIVE REGARDING THE RESPECTIVE CORRESPONDING PROVISIONS OF THE
COMPANY’S CREDIT AGREEMENT (THE “CREDIT AGREEMENT AMENDMENT”), DEFERRING UNTIL
AT LEAST MARCH 31, 2006 THE DATE BY WHICH THE COMPANY SHALL BE REQUIRED TO
FURNISH PURSUANT THERETO QUARTERLY FINANCIAL STATEMENTS FOR AND IN RESPECT OF
EACH OF ITS FISCAL QUARTERS ENDED OCTOBER 2, 2005 AND JANUARY 1, 2006 AND
WAIVING DEFAULTS OR EVENTS OF DEFAULT THEREUNDER RESULTING FROM THE COMPANY’S
BREACH OF SECTION 704 OF THE PUBLIC INDENTURE (UNTIL SUCH TIME AS AN “EVENT OF
DEFAULT” (AS DEFINED IN THE PUBLIC INDENTURE) SHALL HAVE OCCURRED AS A RESULT OF
SUCH BREACH). AFTER GIVING EFFECT TO THE AMENDMENT PROVIDED FOR IN SECTION 1
HEREOF, THE WAIVER PROVIDED FOR IN SECTION 2 HEREOF, AND SUCH AMENDMENT TO AND
WAIVER UNDER THE CREDIT AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES SHALL BE SUBJECT TO ANY REQUIREMENT TO DELIVER OR FURNISH, PRIOR TO
MARCH 31, 2006, ANY FINANCIAL STATEMENTS FOR OR IN RESPECT OF EITHER OF THE
COMPANY’S FISCAL QUARTERS ENDED OCTOBER 2, 2005 OR JANUARY 1, 2006, PURSUANT TO
ANY LOAN AGREEMENT, CREDIT AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, OR
OTHER AGREEMENT OR INSTRUMENT (WHETHER OR NOT RELATING TO BORROWED MONEY
INDEBTEDNESS) TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND, EXCEPT FOR ANY
OTHER SUCH REQUIREMENT, INCLUDING THE REQUIREMENT SO TO DO PURSUANT TO
SECTION 704 OF THE PUBLIC INDENTURE, THE FAILURE TO COMPLY WITH WHICH PRIOR TO
SUCH DATE COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.4                                 NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED ANY “NOTICE OF DEFAULT” OR OTHER SIMILAR NOTICE FROM
THE TRUSTEE OR ANY HOLDER OF ANY OF THE PUBLIC NOTES WITH RESPECT TO THE
COMPANY’S FAILURE TO DELIVER THE FINANCIAL STATEMENTS FOR EITHER OF THE FISCAL
QUARTERS OF THE COMPANY ENDED OCTOBER 2, 2005 AND JANUARY 1, 2006 WITHIN THE
TIME PROVIDED BY SECTION 704 OF THE PUBLIC INDENTURE.


 


3.5                                 NEITHER THE CIRCUMSTANCES DESCRIBED IN THE
NOTIFICATION OF LATE FILING NOR ANY MATTERS THAT HAVE COME TO THE ATTENTION OF
THE COMPANY IN THE COURSE OF THE ONGOING INVESTIGATION INITIATED BY THE COMPANY
IN RESPONSE TO SUCH CIRCUMSTANCES HAVE HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


3.6                                 THE COMPANY HAS NO REASON TO BELIEVE THAT IT
WILL NOT BE ABLE, ON OR PRIOR TO MARCH 31, 2006, TO (I) COMPLETE AND FILE WITH
THE SECURITIES AND EXCHANGE COMMISSION THE COMPANY’S QUARTERLY REPORTS ON
FORM 10-Q FOR ITS FISCAL QUARTERS ENDED ON OCTOBER 2, 2005 AND JANUARY 1, 2006,
RESPECTIVELY, AND (II) DELIVER TO THE NOTEHOLDERS THE QUARTERLY FINANCIAL
STATEMENTS REQUIRED TO BE DELIVERED BY IT PURSUANT TO SECTION 10.1(A) OF THE
AMENDED NOTE AGREEMENT IN RESPECT OF EACH SUCH FISCAL QUARTER.


 


4.                                      EFFECTIVENESS.  THE AMENDMENT OF THE
AMENDED NOTE AGREEMENT AND THE WAIVER PROVIDED FOR IN THIS AMENDMENT SHALL NOT
BECOME EFFECTIVE UNTIL, AND SHALL BECOME EFFECTIVE UPON, (I) THE EXECUTION AND
DELIVERY OF COUNTERPARTS OF THIS AMENDMENT BY THE COMPANY AND THE REQUIRED
HOLDERS AS PROVIDED IN SECTION 20.1 OF THE AMENDED NOTE AGREEMENT, (II) THE
EXECUTION AND DELIVERY BY EACH SUBSIDIARY GUARANTOR OF THE FORM OF CONFIRMATION
OF SUBSIDIARY GUARANTORS SET FORTH BELOW, (III) THE PAYMENT BY THE COMPANY TO
EACH NOTEHOLDER OF THE MODIFICATION FEE PAYABLE TO IT PURSUANT TO SECTION 5
HEREOF, AND (IV) EACH NOTEHOLDER SHALL HAVE RECEIVED A COPY OF THE CREDIT
AGREEMENT AMENDMENT AND THE CREDIT

 

4

--------------------------------------------------------------------------------


 


AGREEMENT AMENDMENT SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
EACH NOTEHOLDER.


 


5.                                      MODIFICATION FEE.  IN CONNECTION WITH
THE AMENDMENT OF SECTION 10.1(A) OF THE AMENDED NOTE AGREEMENT PROVIDED FOR IN
SECTION 1 HEREOF AND THE WAIVER PROVIDED FOR IN SECTION 2 HEREOF, THE COMPANY
SHALL PAY TO EACH NOTEHOLDER (REGARDLESS OF WHETHER SUCH NOTEHOLDER SHALL HAVE
JOINED IN THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND CONSENTED TO SUCH
AMENDMENT AND WAIVER), NOT LATER THAN THE EFFECTIVENESS OF SUCH AMENDMENT AND
WAIVER, A MODIFICATION FEE EQUAL TO .05 % OF THE OUTSTANDING PRINCIPAL BALANCE
OF THE NOTES HELD BY SUCH NOTEHOLDER AS OF THE DATE HEREOF.  EACH PAYMENT MADE
BY THE COMPANY TO ANY NOTEHOLDER PURSUANT TO THE PRECEDING SENTENCE SHALL BE
MADE TO SUCH NOTEHOLDER IN THE MANNER SET FORTH IN THE NOTE AGREEMENT FOR THE
PAYMENT OF INTEREST AND PRINCIPAL ON THE NOTES HELD BY SUCH NOTEHOLDER.


 


6.                                      CONFIRMATION OF SUBSIDIARY GUARANTY. 
EACH SUBSIDIARY GUARANTOR, BY ITS EXECUTION AND DELIVERY OF THE CONFIRMATION OF
SUBSIDIARY GUARANTORS SET FORTH BELOW, HEREBY (I) ACKNOWLEDGES THAT IT HAS
RECEIVED A COPY OF AND IS FAMILIAR WITH THE TERMS AND CONDITIONS OF THIS
AMENDMENT AND (II) AGREES THAT NOTWITHSTANDING THE TERMS AND CONDITIONS OF THIS
AMENDMENT, INCLUDING WITHOUT LIMITATION THE AMENDMENT OF SECTION 10.1(A) OF THE
AMENDED NOTE AGREEMENT PROVIDED FOR IN SECTION 1 HEREOF, THE WAIVER PROVIDED FOR
IN SECTION 2 HEREOF, AND ANY AND ALL CIRCUMSTANCES OR OCCURRENCES REFERRED TO OR
DESCRIBED IN THE NOTIFICATION OF LATE FILING, THE TERMS AND CONDITIONS OF THE
SUBSIDIARY GUARANTY AND THE OBLIGATIONS OF SUCH SUBSIDIARY GUARANTOR THEREUNDER
ARE HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS.


 


7.                                      MISCELLANEOUS.  IN ACCORDANCE WITH THE
AMENDED NOTE AGREEMENT, THE COMPANY AGREES TO PAY ALL REASONABLE EXPENSES
INCURRED BY EACH NOTEHOLDER IN CONNECTION WITH THIS AMENDMENT, INCLUDING THE
REASONABLE FEES AND DISBURSEMENTS OF SPECIAL COUNSEL FOR THE NOTEHOLDERS.  THIS
AMENDMENT SHALL BE CONSTRUED TOGETHER WITH AND AS PART OF THE AMENDED NOTE
AGREEMENT.  EXCEPT AS EXPRESSLY AMENDED PURSUANT TO SECTION 1 AND WAIVED
PURSUANT TO SECTION 2 OF THIS AMENDMENT, THE TERMS, COVENANTS AND CONDITIONS
CONTAINED IN THE AMENDED NOTE AGREEMENT ARE HEREBY RATIFIED AND CONFIRMED IN ALL
RESPECTS AND, AS SO AMENDED, THE AMENDED NOTE AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.  ANY AND ALL NOTICES, REQUESTS, CERTIFICATES AND OTHER
INSTRUMENTS EXECUTED AND DELIVERED SUBSEQUENT TO THE DATE OF THE EFFECTIVENESS
OF THIS AMENDMENT IN RESPECT OF THE AMENDED NOTE AGREEMENT MAY REFER TO SUCH
AMENDED NOTE AGREEMENT WITHOUT MAKING SPECIFIC REFERENCE TO THIS AMENDMENT OR TO
ANY PRIOR AMENDMENT OF OR OTHER MODIFICATION TO SUCH AMENDED NOTE AGREEMENT
WHICH SHALL HAVE BECOME EFFECTIVE IN ACCORDANCE WITH THE TERMS OF SUCH AMENDED
NOTE AGREEMENT, AND ALL SUCH REFERENCES NEVERTHELESS SHALL BE DEEMED TO INCLUDE,
UNLESS THE CONTEXT OTHERWISE REQUIRES, THIS AMENDMENT AND ALL SUCH
PREVIOUSLY-EFFECTIVE AMENDMENTS AND MODIFICATIONS.  THE DESCRIPTIVE HEADINGS OF
THE SECTIONS AND OTHER SUBDIVISIONS OF THIS AMENDMENT SHALL NOT AFFECT THE
MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.  THIS AMENDMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK.  THIS AMENDMENT MAY BE EXECUTED AND ACCEPTED ON SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  IN ACCORDANCE WITH SECTION 20.2
OF THE AMENDED NOTE AGREEMENT, THE COMPANY WILL FURNISH OR CAUSE TO BE FURNISHED
TO EACH NOTEHOLDER,

 

5

--------------------------------------------------------------------------------


 


PROMPTLY AFTER THIS AMENDMENT BECOMES EFFECTIVE, TRUE AND CORRECT COPIES OF THE
EXECUTED COUNTERPARTS OF THIS AMENDMENT.


 

[The remainder of this page is intentionally left blank.  Signature
pages follow.]

 

6

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the appropriate form or
forms of acceptance on the accompanying counterparts of this Agreement and
return one of such counterparts to the Company.

 

 

Very truly yours,

 

 

 

 

 

PRECISION CASTPARTS CORP.

 

 

 

 

 

By

 /s/ Geoffrey A. Hawkes

 

 

 

Name: Geoffrey A. Hawkes

 

 

 

Title: Treasurer

 

 

[Confirmation of Subsidiary Guarantors and

Signatures of the Noteholders appear on the following pages]

 

7

--------------------------------------------------------------------------------


 

CONFIRMATION OF SUBSIDIARY GUARANTORS

 

Each of the undersigned Subsidiary Guarantors confirms and agrees as set forth
in Section 5 above.

 

PCC STRUCTURALS, INC.

PCC AIRFOILS LLC

PCC SPECIALTY PRODUCTS, INC.

J&L FIBER SERVICES, INC.

ADVANCED FORMING TECHNOLOGY, INC.

WYMAN-GORDON COMPANY

PRECISION FOUNDERS INC.

WYMAN GORDON FORGINGS (CLEVELAND), INC.

WYMAN-GORDON FORGINGS LP

WYMAN-GORDON INVESTMENT CASTINGS, INC.

SPS TECHNOLOGIES, LLC (f/k/a STAR ACQUISITION, LLC)

PCC COMPOSITES, INC.

CARMET INVESTORS, INC.

CARMET COMPANY

WG WASHINGTON STREET LLC

WGF I LLC

WGF II LLC

WG FORGINGS 3 LLC

WG FORGINGS 2 LLC

INTERNATIONAL EXTRUDED PRODUCTS, LLC

CANNON-MUSKEGON CORPORATION

GREENVILLE METALS, INC.

GREEN STOP NUT, INC.

HOWELL PENNCRAFT, INC.

M. ARGUESO & CO., INC.

METALAC FASTENERS, INC.

NSS TECHNOLOGIES, INC.

SPS INTERNATIONAL INVESTMENT COMPANY

SPS TECHNOLOGIES WATERFORD COMPANY

UNBRAKO, LLC

AVIBANK MFG., INC.

 

8

--------------------------------------------------------------------------------

 